4^0-/5"
                                       ELECTRONIC RECORD


COA#        10-14-00247-CR                                  OFFENSE:       Habeas Corpus - Bail

STYLE:      Ex parte Alejandro Chavez Ramirezv.             COUNTY:        Johnson


TRIAL COURT:             18th District Court                           Appellant's                MOTION
TRIAL COURTS:            47308-A                              FOR REHEARING IS:        Denied
TRIAL COURTJUDGE:         Hon. John Edward Neill              DATE:         April 23, 2015
DISPOSITION:       Affirmed                                  JUDGE:         Chief Justice Gray



DATE:         April 23, 2015

JUSTICE:      Chief Justice Gray      PC           S;   X

PUBLISH:                              DNP:     X


CLK RECORD:        August 21, 2014                      SUPP CLK RECORD:          October 9, 2014
RPT RECORD:        September 9, 2014                    SUPP RPT RECORD:
STATE BR:          November 14, 2014                    SUPP BR:                  March 17, 2015
APP BR:            October 17, 2014                     PROSE BR:                 March 19, 2015




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                              CCA#                <£> 2Q-/5"
        AfPBLLANT^ Petition                                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:

        RgF^Sfft /                                                 JUDGE:

DATE:         06jp.tfl&>/T                                         SIGNED:,                         PC:

JUDGE:          A/^Ct*^.                                           PUBLISH:                       DNP:




                   MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                ON

JUDGE:                                                             JUDGE: